Citation Nr: 9914532	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-08 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

1.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  

2.  Whether the veteran's son, [redacted], may be recognized as 
a helpless child on the basis of permanent incapacity for 
self-support.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The veteran was inducted into the Armed Forces of the United 
States in November 1941.  He was separated from the service 
in April 1946.  He was held as a Prisoner of War from April 
1942 until August 1942.  He was in no casualty status engaged 
in civilian pursuits from August 1942 until August 1945.  

This appeal arises from a December 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines, which denied entitlement to a total 
rating based unemployability due to service-connected 
disability.  This appeal also arises from a March 1996 rating 
decision of the RO which denied VA benefits for the veteran's 
son on the basis that his son was not permanently 
incapacitated for self-support prior to age 18 in October 
1978.  

In June 1996 the Board of Veterans' Appeals (Board) remanded 
the veteran's claim for a total rating to the RO for further 
development.  The remand ordered that further VA examinations 
and a social survey be conducted.  The ordered development 
has been accomplished and the claim returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities consist of a 
duodenal bulb ulcer with helminthiasis and undernutrition, 
rated as 20 percent disabling, and peripheral neuropathy of 
the left lower extremity, rated as 10 percent disabling.  

2.  The veteran's service-connected disabilities are not so 
severe as to preclude the veteran from securing or following 
a substantially gainful occupation.  

3.  At the time of his 18th birthday the veteran's son, 
[redacted], was not permanently incapable of self-support.  


CONCLUSIONS OF LAW

1.  The criteria for a total rating based on individual 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 3.340, 3.341, 4.16 (1998).  

2.  The criteria for VA benefits as the helpless child of the 
veteran have not been met.  38 U.S.C.A. § 101(4)(A)(West 
1991); 38 C.F.R. § 3.356 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  He has presented 
claims which are plausible.  The Board is satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required in order to comply with 
the duty to assist him mandated by 38 U.S.C.A. §  5107(a) 
(West 1991).  

Laws and Regulations.  Total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities:  Provided, that if there is only one 
such disability, this disability shall be ratable as 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).

The provisions of 38 C.F.R. § 4.16(b) provide that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. 
§ 4.16(b).  In addition, 38 C.F.R. § 3.321(b)(1) provides 
that to accord justice to the exceptional case where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with an average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be assigned.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Pursuant to 38 C.F.R. § 3.340(a), total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  If the total rating is based on a disability or 
combination of disabilities of less than 100 percent, it must 
be determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341(a).

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes the claimant's case 
outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1996); 38 C.F.R. § 4.1, 4.15.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose, 4 Vet. App. at 363.  In determining whether an 
appellant is entitled to a total disability rating based upon 
individual unemployability neither an appellant's nonservice-
connected disabilities nor advancing age may be considered.  
Hersey v. Derwinski, 2 Vet. App. 91 (1996).  

VA General Counsel has concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that unemployability is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91; see also 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Factual Background.  In May 1993 the veteran submitted an 
application for increased compensation based on 
unemployability.  On that form he indicated that he had 
completed the fifth grade.  He had not had any additional 
education or training.  He stated that he had left his last 
job because of his disability.  He stated that he had been 
disabled since he was separated from the service in 1946.

The veteran's service-connected disabilities consist of a 
duodenal bulb ulcer with helminthiasis and undernutrition, 
rated as 20 percent disabling, and peripheral neuropathy of 
the left lower extremity, rated as 10 percent disabling.  
Helminthiasis is a disease caused by parasitic worms in the 
intestines.  Dorland's Illustrated Medical Dictionary 739 
(27th ed. 1988); Yabut v. Brown, 6 Vet. App. 79, 83 (1993); 
Pena v. Brown, 5 Vet. App. 279 (1993).

The veteran's non-service connected disabilities include 
arteriosclerotic heart disease and chronic bronchitis with 
pulmonary emphysema.

A VA Social Survey was conducted in September 1988.  The 
veteran told the social worker that he only reached the 
fourth grade.  He was forced to do farm work in order to 
augment his family income.  After his time in the service the 
veteran indicated that he was not gainfully employed, he 
returned to farming and fishing.

In September 1990 a VA examination was performed.  The 
diagnoses were intestinal parasitism, no gastric ulcer, 
gastric retention of questionable etiology, calcification of 
the right upper abdomen of questionable etiology, pulmonary 
infiltrates of both lung fields, and arteriosclerosis of the 
aorta.  The examiner also specifically noted that the veteran 
did not have beriberi heart disease and there was no evidence 
of pellagra.

Another VA examination was performed in November 1991.  The 
diagnoses were moderate to severe malnutrition of (?) 
etiology, positive for helminthiasis, negative for Ascaris, 
duodenal bulb ulcer at the scar stage with no evidence of a 
neuropsychiatric disorder.  

VA examination in October 1992 revealed moderate to severe 
undernutrition.  The veteran weighed 38 kilograms.  The 
diagnoses were history of duodenal bulb ulcer scar stage with 
presently no evidence of residuals of ulcer disease, positive 
for E-coli cysts moderate and positive for trichuria few.  
The examiner indicated that the veteran suffered from 
moderate to severe undernutrition which was probably 
secondary to intestinal parasitism.  

A July 1993 VA examination report included the veteran's 
complaints of epigastric pain almost daily.  The veteran's 
weight was 41.9 kilograms.  The diagnosis was duodenal bulb 
deformity with no active ulceration.  This was the impression 
noted on X-rays reports.  The examiner commented that 
employability was limited by significant malnutrition, 
frequent episodes of epigastric pain and pulmonary problems.  

VA examination in July 1994 revealed that the veteran 
weighted 40 kilograms and was poorly nourished.  The 
diagnosis was malnutrition, moderate to severe of etiology 
(?), helminthiasis, with no evidence of peptic ulcer disease.  

January 1995 VA examination revealed the veteran weighed 38 
kilograms.  The examination included a diagnosis of gastritis 
and duodenal bulb deformity; malnutrition, severe, of 
etiology (?); helminthiasis; and peripheral neuropathy.  

A VA examination was performed in June 1996 the diagnoses 
were helminthiasis, no peptic ulcer disease, hypertensive 
arteriosclerotic heart disease and chronic bronchitis with 
pulmonary emphysema

A VA examination was performed in May 1998.  The diagnoses 
were gastric ulcers, deformed bulb, duodenum; trichuriasis, 
entamoebiasis, malnutrition mild probably secondary to the 
above diagnoses.  The examiner provided comments which are 
essentially as follows:

The veteran currently has gastric ulcers 
and deformed duodenal ulcer bulb -- as 
seen on endoscopy.  Associated symptoms 
are epigastric pains relieved by intake 
of food and antacid.  

The veteran has helminthiasis seen by the 
presence of trichuris ova and entamoeba 
cyst in the stool examination.  
Associated symptoms are anorexia, body 
weakness, consistency of stool, 
undernourished. 

The veteran is mildly undernutrition as 
shown by his weight of 42 kg (the 
veteran's ideal weight should be 55 - 60 
kg).  He also had body weakness and 
anorexia.  

In June 1998 a social and industrial survey was conducted.  
The social worker conducted interviews with the veteran's 
neighbors.  One neighbor stated that when the veteran began 
receiving his pension he totally stopped working.  It was 
reported that after his military service the veteran had 
worked as a tractor driver for several years, as a water pump 
controller, as a Jai-Alai bet collector, as a helper on a 
farm.  The veteran had stopped working several years ago, as 
he was already old.  Despite his age he was still active in 
the community.  He had been appointed the public information 
officer in his zone.  He performed his duties well.  He 
informed the residents whenever there was a meeting or 
community project.  The veteran and his wife participated in 
"Couples for Christ" and attended regularly.  The veteran 
also participated in Veteran's groups and had been chosen as 
their representative.  The veteran had quite a difficult time 
walking and his vision was blurry.  The veteran's wife 
reported that the veteran had finished the fourth grade.  
After his military service he worked as a bus conductor for 
two years.  When they married because of the distance to his 
job he quit and worked on his father-in-law's farm for about 
five years.  She stated that he stopped in 1970 due to severe 
stomach pain.  In 1992 the veteran began receiving monthly VA 
compensation benefits and a retirement pension.  The veteran 
had been receiving retirement benefits since 1979.  At that 
time the veteran was self employed.  From 1949 to 1954 the 
veteran worked in the sugar land as a tractor helper and then 
was promoted to driver.  Due to frequent dizziness and 
stomach pain the veteran transferred to warehouse operator.  
In 1975 he totally stopped working.  The veteran and his wife 
were engaged in selling fish and tuba to earn a living.  
Their son engaged in farming until 1992.  In spite of his old 
age and poor health the veteran managed to do simple chores 
at home such as washing dishes, cooking rice, watering 
plants, sweeping the surroundings and feeding their pets.  

During the pendency of the veteran's appeal the RO initiated 
an investigation to determine the authenticity of documents 
supposedly submitted by the veteran and other claimants.  The 
purpose of the investigation was also to ascertain the 
knowledge and participation of several claimants in the 
fraudulent activities of a claims fixer.  In May 1997 the RO 
requested a field examination to determine if the veteran had 
been treated by doctors with the following last names: Germo, 
Alvior, Gilvosa, Grejaldo, Llaamas, Germino, Geraldo, Sabas, 
Florete and Garvila.  

In his deposition in May 1997 the veteran stated that he had 
not been treated by any of the listed doctors, except 
Florete.  The only doctor on the list he was familiar with 
was Dr. Florete.  Dr. Florete had treated the veteran in 1945 
and 1946.  He also indicated that his signature appeared only 
on the certificate with Dr. Florete and his VA Form 1-9.  

As reflected in the October 1998 supplemental statement of 
the case the RO searched the Professional Regulations 
Commission database of registered physicians in the 
Philippines for the names of the physicians the veteran had 
listed on his VA Form 21-4142, dated in July 1996.  The only 
name of those listed by the veteran which appeared in the 
database was Dr. Garvila.  

Analysis.  The Board is required to provide a written 
statement of the reasons or bases for its findings and 
conclusions on all material issues of fact and law presented 
on the record; the statement must be adequate to enable a 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court").  See 38 U.S.C.A. § 7104(d)(1); 
Masors v. Derwinski, 2 Vet.App. 181, 186-88 (1992); Gilbert 
v. Derwinski, 1 Vet.App. 49, 56-57 (1990).  To comply with 
this requirement, the Board's statement of reasons or bases 
must account for the evidence which it finds to be persuasive 
or unpersuasive, analyze the credibility and probative value 
of all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Gabrielson v. Brown, 7 Vet.App. 36, 40 
(1994); Abernathy v. Principi, 3 Vet.App. 461, 465 (1992); 
Simon v. Derwinski, 2 Vet.App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet.App. 164, 169 (1991) (Hatlestad I); Gilbert, 
supra. 

In this case the RO has established that medical certificates 
were submitted on the veteran's behalf by a claim fixer.  
These records included medical certificates signed by 
individuals who are not listed in the registry of qualified 
medical professionals.  In addition the veteran stated in his 
deposition that he had not been treated by these individuals 
and did not know them.  The Board has concluded that the 
medical certificates are of no probative value as they are 
signed by individuals who are not medical professionals and 
who never treated the veteran.  For that reason the Board has 
not considered them when making this determination.  

The established VA policy is that "all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated as totally disabled."  38 C.F.R. § 4.16(b).  In this 
case it is clear that the veteran is unable to secure or 
follow a substantially gainful occupation.  The question is 
whether his service-connected disabilities have rendered him 
unable to work.  

Initially, the Board notes that the veteran does not meet the 
schedular standards set out in 38 C.F.R. § 4.16(a) for a 
total rating.  The combined rating for the veteran's service-
connected disabilities is 30 percent.  Nevertheless, the 
provisions of 38 C.F.R. § 4.16(b) provide that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  In 
addition, 38 C.F.R. § 3.321(b)(1) provides that to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, an extra-schedular 
evaluation commensurate with an average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be assigned.  The Board's task 
is to determine whether there are circumstances in this case 
apart from the nonservice-connected conditions and advancing 
age which would justify a total disability rating based on 
unemployability.  In other words, the Board must determine if 
there are circumstances, apart from nonservice-connected 
disabilities, that place this veteran in a different position 
than other veterans with disabilities rated as 30 percent 
disabling.

Pursuant to 38 C.F.R. §§ 4.16(b) and 3.321(b), the Board 
considered relevant subjective factors and the veteran's 
individual circumstances as they relate to the veteran's 
unemployability.  The Board has considered the nature of the 
veteran's service-connected disabilities.  As a result of 
helminthiasis, the parasitic worm disease, the veteran is 
mildly undernourished according to the VA examiner in May 
1998.  An earlier examiner characterized him as moderately to 
severely undernourished.  The veteran also has a duodenal 
ulcer which according to the VA examiner is associated with 
epigastric pain which is relieved by intake of food and 
antacids.  An earlier VA examination also diagnosed 
peripheral neuropathy of the left lower extremity.  

According to the vocational history the veteran stopped 
working when he began receiving retirement benefits in the 
1970's.  One of his neighbors stated that the veteran had 
totally stopped working several years ago "as he is already 
old."  

It does not appear from the evidence in the claims folder 
that the veteran stopped working due to his service-connected 
disabilities.  The veteran's spouse stated that the veteran 
stopped working due to severe stomach pain.  However, there 
is no competent medical evidence in the record that indicates 
the veteran's ulcer disease increased in severity around the 
date of his retirement.

The evidence reveals that the veteran was retirement age when 
he ceased working.  He also has two nonservice-connected 
disabilities which would significantly affect his ability to 
work, arteriosclerotic heart disease and bronchitis with 
emphysema.  

Even if, as in this instance, the Board has determined the 
veteran stopped working as a result of his age and 
nonservice-connected disabilities, its task is not finished.  
The Board still is required to decide, without regard to the 
nonservice-connected disabilities or his age, whether 
appellant's service-connected disabilities are sufficiently 
incapacitating as to render him unemployable.  See Pratt v. 
Derwinski, 3 Vet.App. 269, 272 (1992).

As noted above, in determining whether an appellant is 
entitled to a total disability rating based upon individual 
unemployability, neither an appellant's nonservice-connected 
disabilities nor his advancing age may be considered.  Hersey 
v. Derwinski, 2 Vet. App. 91 (1996).  Although his neighbors 
have noted that the veteran has difficulty walking, he still 
attends religious meetings and veterans meetings.  He has 
been designated as a representative for the veterans group.  
He is able to communicate with his neighbors regarding civic 
events.  Although he only has a fourth grade education, he 
has a work history that includes not only manual labor and 
operating machinery, but also work as a bus conductor, a debt 
collector, and a vendor.  These are jobs which do not require 
heavy labor.  The veteran has experience handling money, 
working with the public and in sales.  These skills have not 
been diminished by his service-connected disabilities as 
demonstrated by his continuing to function in the community 
as a public information officer for his zone and as the 
representative of his veterans group.  

The Board has concluded that the veteran's service-connected 
disabilities have not resulted in the veteran being unable to 
secure or follow a substantially gainful occupation.  


Permanent Incapacity of Self-Support of a the Veteran's Child

Laws and Regulations.  A child of a veteran may be considered 
a "child" after age 18 for purposes of VA benefits if found 
by a rating determination to have become, prior to age 18, 
permanently incapable of self-support.  38 U.S.C.A. 
§ 101(4)(A) (West 1991); 38 C.F.R. § 3.315 (1998).  

A child must be shown to be permanently incapable of self-
support by reason of mental or physical defect at the date of 
attaining the age of 18 years.  Rating determinations will be 
made solely on the basis of whether the child is permanently 
incapable of self-support through his own efforts by reason 
of physical or mental defects.  The question of permanent 
incapacity for self-support is one of fact for determination 
by the rating agency on competent evidence of record in the 
individual case.  Rating criteria applicable to disabled 
veterans are not controlling.  38 C.F.R. § 3.356 (1998).  

Factual Background.  The veteran has asserted that his son, 
[redacted], is disabled.  He contends that he has been disabled 
since he was a child of five.  

A copy of the record of the Registry of Births reveals that 
[redacted] was born on October [redacted], 1960.  

On his June 1995 Declaration of Status of Dependents the 
veteran listed [redacted] as his son.  The dated of birth of 
[redacted] was typed in as 1926 and then corrected in pen to be 
1960.  He was listed as disabled.  

The veteran's neighbors executed a joint affidavit in July 
1995.  They stated that they personally knew that [redacted] was 
the son of the veteran and his wife; that [redacted] was five 
years of age when his left foot was paralyzed; and that until 
he was the age of 15 he was disabled and his foot was cut 
off.

A certificate from the local elementary school officer 
indicates that [redacted] did not attend or benefit from 
schooling in primary or elementary school.  The certificate 
is dated July 1995.  

Private medical records from September 1992 indicate that 
[redacted] suffered from Buerger's disease of the right leg and 
that an amputation was performed.  [redacted] had an infected 
wound on the right foot.  

The veteran submitted a statement in July 1995.  He stated 
that [redacted] was born on October [redacted], 1973.  He asserted 
that [redacted] had been disabled since the age of 15 because his 
left foot was paralyzed.  He could not walk.  At the age of 
32 his foot was cut off because of gangrene.  A photograph of 
[redacted] was submitted.  The photograph is of a young man on 
crutches wearing shorts with the left leg missing below the 
knee.  

A private physician issued a certificate dated in September 
1995 that indicated that [redacted] had acute bronchitis, 
ileocolitis, anemia and primary complex as a child.  At that 
time the physician was a retired physician on the hacienda 
where the family resided.  

A VA examination was performed in December 1995.  The 
examiner stated that there was no evidence of a mental 
disorder.  [redacted] was status post above the knee amputation 
for a non-healing wound with probable osteomyelitis.  There 
was residuals scarring of the left upper lung.  Examination 
revealed no bronchitis, anemia, or ileocolitis at that time.  
A tuberculosis review board noted an impression of pulmonary 
scarring left upper lobe of undermined etiology and activity, 
non-contributory to helpless status.

In June 1998 a VA social worker interviewed the veteran's 
spouse in the presence of [redacted].  It is clear from reading 
the report that [redacted] contributed his recollections to his 
mother's and was present at the interview.  The report stated 
that [redacted] engaged in farming until 1992 to augment the 
family income.  

Analysis.  The first factual determination to be made in this 
case is the birth date of [redacted].  There is a discrepancy 
between the birth date on the record from the Registry of 
Births, the Declaration of Status of Dependents Form and the 
veteran's statement.  The registry and dependent form both 
list the date of birth as in 1960 the veteran stated [redacted] 
was born in 1973.  38 C.F.R. § 3.209 states that proof of age 
can be established by a copy or abstract of public record of 
birth.  For that reason the Board has determined that 
[redacted]'s date of birth is October 6,1960, and that his 18th 
birthday was October 6, 1978.  

In Dobson v. Brown, 4 Vet. App. 445 (1993), the Court stated 
that an adjudicatory body's focus of analysis must be on the 
claimant's condition at the time of his or her 18th birthday; 
it is that condition which determines whether the claimant is 
entitled to the status of "child."  In Dobson the Court held 
that the statute required a two-part test.  The first part of 
the test requires that only evidence regarding the child's 
condition as of the child's eighteenth birthday be 
considered; then, if the child is found to have been disabled 
as of his or her eighteenth birthday, the second part of the 
two-part test requires consideration of evidence as to the 
current condition of the child.  Dobson, 4 Vet.App. at 445-
46.

In this case the veteran has asserted that [redacted] has been 
disabled since he was five years of age.  The evidence does 
not include any competent medical evidence which indicates 
that [redacted] was incapable of self-support on his eighteenth 
birthday.  The only competent medical evidence which relates 
to the period prior to the veteran's eighteenth birthday 
notes acute bronchitis and other disabilities which were not 
found on the most current VA examination.  The veteran, and 
his neighbors are not competent to diagnosis medical 
disorders.  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992).  

The medical evidence in this case indicates that [redacted] had 
an above the knee amputation at the age of 31 due to an 
unhealed wound.  The veteran has not submitted any competent 
medical evidence which demonstrates that [redacted] had a 
paralyzed foot when he was fifteen.  Even should that be the 
case it does not establish that [redacted] would have been 
incapable of self-support at the time of his eighteenth 
birthday.  

[redacted] and his mother acknowledged that [redacted] was engaged 
in farming until 1992 the year of his amputation at the age 
of 31.  It is clear that [redacted] was capable of self-support, 
and did work until the amputation in 1992, which occurred 
after his eighteenth birthday.  

As the Court has pointed out, the correct standard is 
permanent incapacity for self-support.  The failure to 
establish permanent incapacity for self-support prior to the 
18th birthday of the appellant's son is dispositive.  See 
Bledsoe v. Derwinski, 1 Vet. App. 32 (1990).  Inasmuch as the 
Board has found that [redacted] was capable of self-support 
until he was 31 years of age, the criteria for establishing 
[redacted] as a helpless child have not been met.


ORDER

A total rating based on individual unemployability due to 
service-connected disability is denied.  

The veteran's son is not entitled to recognition as a 
helpless child on the basis of permanent incapacity for self-
support.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

